Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 15, 2019

The Court of Appeals hereby passes the following order:

A19A1817. RAMON REED v. THE STATE.

      A jury found Ramon Reed guilty of one count of aggravated assault and three
counts of cruelty to children. Reed filed a motion for new trial, which the trial court
granted in part and denied in part. Specifically, the trial court denied the motion as
to the aggravated assault conviction, but granted the motion with respect to the child
cruelty convictions, finding that the evidence was insufficient to support those
convictions. Reed filed a notice of appeal from the trial court’s ruling. We, however,
lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (a) (1), a defendant has the right to directly appeal
a “final judgment[], that is to say, where the case is no longer pending in the court
below.” A “case is not final and ripe for appeal until a sentence has been entered on
each count of the indictment that was the subject of the trial.” Keller v. State, 275 Ga.
680, 681 (571 SE2d 806) (2002); see also State v. Ware, 282 Ga. 676, 677 (653 SE2d
21) (2007) (“the grant of a new trial in favor of a criminal defendant is not final”).
Because Reed has not yet been re-sentenced,1 we lack jurisdiction over this appeal,
which is hereby DISMISSED.
      Upon entry of the sentencing order, the superior court clerk is DIRECTED to
retransmit Reed’s appeal. Reed need not file a second notice of appeal as the



      1
       In its appellate brief, the State indicates that it is in the process of preparing
a motion for re-sentencing. The appellate record, however, does not indicate that
Reed has been re-sentenced.
prematurely filed notice of appeal will ripen upon entry of the sentence. McCulley
v. State, 273 Ga. 40, 43 n.3 (4) (537 SE2d 340) (2000).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/15/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.